DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8, 10-12 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 6-8, 10-12 and 15-26 are directed to a method for treating water, comprising bringing target water into a state in which the target water contains an iron salt or an iron ion, thereby suppressing or inhibiting proliferation of Legionella existing in the target water; and a method for treating water, comprising adding a disinfectant against Legionella to target water, thereby suppressing or inhibiting proliferation of Legionella existing in the target water, wherein the disinfectant comprises an iron salt as an active ingredient, respectively. It is noted that if water (e.g., rain) seeps through the iron-bearing soil and rock, iron can be dissolved into the water, which would read on claims 1 and 19. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in view of their broadest reasonable interpretation, the composition comprises water with naturally containing iron in the water. Both water and iron salts are nature-based products. The Specification does not indicate how the claimed step different functionally in comparison from the naturally occurring water events in nature; therefore, not markedly different. (See Myriad, 133 S. Ct. at 2117).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10-12 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Appl Environ Microbiol., 2009, 75(9), 2720-2726).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kim et al. is directed to a study looking at the effect of iron concentration on the growth rate of Pseudomonas syringae (Title). Kim et al. teach we observe that for P. syringae pv. tomato DC3000, the iron-rich condition is around 200 μM and iron toxicity begins at over 400 μM (i.e., 0.4 mM) (Discussion section). The toxicity was expected because iron catalyzes the Fenton reaction, producing the highly reactive hydroxyl radical, which can cause damage to bacterial cell membranes (Discussion section). It is noted that the toxic concentration is above the concentration recited in instant claims 11 and 25. In the Materials and Methods section, Kim et al. teach that iron solutions included 2.5 or 3.75 mM ferric citrate (i.e., ferric salt containing trivalent iron ion), 3.75 or 5 mM iron oxalate (i.e., ferrous salt containing divalent iron ion) and 37.5 mM iron EDTA in distilled water and these were added to an aqueous culture medium (limitations of instant claims 6-8, 11-12, 15, 17, 19-20, 22 and 25-26; see entire reference; e.g., Figures). See Figure 2, for timeline post iron citrate or iron oxalate injection (limitation of instant claims 12 and 26).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Kim et al. teach that the (iron) toxicity was expected because iron catalyzes the Fenton reaction, producing the highly reactive hydroxyl radical, which can cause damage to bacterial cell membranes (Discussion section), they do not specifically teach that iron (at high concentrations) in the target water suppresses or inhibits proliferation of Legionella existing in the target water, as required by instant claims 6 and 19.
Kim et al. do not teach that the target water is bathtub water or air-conditioning cooling tower water, as required by instant claims 10 and 24.
Kim et al. do not teach wherein the ferrous salt is iron (II) sulfate, ammonium iron (II) sulfate or iron (II) chloride and the ferric salt is iron (III) sulfate, ammonium iron (III) sulfate, iron (III) chloride or polyferric sulfate, as required by instant claims 16, 18, 21 and 23.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
and (b) Since Kim et al. teach that iron concentrations above 0.4mM are toxic to the bacteria, P. syringae and that such toxicity was expected because iron catalyzes the Fenton reaction, producing the highly reactive hydroxyl radical, which can cause damage to bacterial cell membranes, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to choose another bacteria-containing water to treat in order to kill the bacteria with the reasonable expectation. As described in the Background Art in the instant specification and as such is known to one of ordinary skill in the art, Legionella is an aerobic gram-negative rod-shaped bacterium and inhabits natural waters and artificial environments. Furthermore, it is known that legionella causes infections in humans and therefore, one of ordinary skill in the art would be motivated to pick Legionella-containing water in order to eliminate Legionella from any water that humans ingest or have contact with (e.g., bathtub water). By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions (disease causing bacteria containing in water).
(c) Since Kim et al. taught that the bacteria toxicity was due to iron from the ferric or ferrous salts, it would have been prima facie obvious to one of ordinary skill in the art to use any ferric or ferrous salts such as those claimed to achieve the predictable result of killing the bacteria.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617